Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement filed June 11, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (JP3354041); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
(Namely, the phrase “The present invention” is improper to use in the abstract.)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For claims 2-7 and 9, it is unclear how the rib is positioned and attached relative to a structure, i.e. the shelf, to which it is a part.  The shelf is comprised of a base plate and rib and the rib is attached to the base plate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bettini (DE 4227828). Bettini teaches a shelf (Fig. 1) for a climate cabinet (Shelf capable of being located in a climate cabinet. Please note that limitations found in an intended use/”for’ statement are given little weight in a claim.), comprising: a base plate (1) having a placement surface for objects to be treated in the climate chamber and an underside opposite the placement surface, wherein the shelf is configured to be mounted in a climate chamber of the climate cabinet; and  at least one reinforcing rib (7) which is configured to be detachably fastened to the base plate (via 9A).  Wherein the at least one reinforcing rib extends between opposite edge region portions of the shelf (Fig. 1).  Wherein the at least one reinforcing rib is clamped, latched, plugged and/or magnetically fastened to the shelf (Fig. 4).  The reinforcing ribs are mutually spaced and are fastened to the shelf so as to extend substantially in parallel with one another (Figs. 1 and 4) . Wherein the shelf has a larger number of fastening options (9A) for a plurality of reinforcing ribs than a number of the plurality of reinforcing ribs which are detachably fastened to the shelf (Fig. 4).  Wherein the at least one reinforcing rib has at least one of the following features: the at least one reinforcing rib is fastened to the underside of the shelf (Fig. 2), the at least one reinforcing rib abuts the base plate over substantially its entire length (Fig. 1), the at least one reinforcing rib is designed to be substantially rod-shaped, the at least one reinforcing rib is designed as L-profile or U-shaped profile, of which the free ends of the at least one reinforcing rib face toward the base plate (Fig. 4), and/or the at least one reinforcing rib consists of a metal (paragraph 0001).  Wherein the at least one reinforcing rib has a height profile in a direction of longitudinal extension of the at least one reinforcing rib on a side of the at least one reinforcing rib facing the base plate, wherein the height is greatest in a central region and decreases continuously toward the sides (Fig. 2).  Wherein the shelf has at least one of the following properties: the shelf has a large number of through-openings in the base plate, and/or the shelf is made of metal (paragraph 0001).         Bettini further teaches a set comprising: a shelf (1) for a climate cabinet having a base plate which has a placement surface for objects to be treated in the climate cabinet and an underside opposite the placement surface, wherein the shelf is configured to be mounted in a climate chamber of the climate cabinet; and at least one reinforcing rib (7) which is configured to be detachably fastened to the shelf.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Bettini (DE 4227828) in view of Rollins et al (10,123,617).  As stated above, Bettini teaches the limitations of claim 1, including a shelf having a base plate with attached reinforcing ribs.  For claim 4, Bettini fails to teach that the shelf assembly has complementary fastening means that are provided in or on opposite edge region portions of the shelf/base plate and in a region of the opposite ends of the at least one reinforcing rib. Rollins teaches a shelf having complementary fastening means (8,9;15;16) provided in or on opposite edge region portions of a shelf/base plate (1) and in a region of the opposite ends of the at least one reinforcing rib (4; Fig. 9). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add fastener means, such as is taught by Rollins, in the shelf assembly of Bettini, to more securely attach the ribs to the shelf/base plate.
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Bettini (DE 4227828) in view of Coronado et al (2017/0335868).  As stated above, Bettini teaches the limitations of claim 1, including a shelf having a base plate with attached reinforcing ribs.  Furthermore, side (7E) of the at least one reinforcing rib opposite a side (7A) has a height profile is flat (inner portion of 7E).  For claims 3, 4 and 9, Bettini fails to teach that the shelf assembly has complementary fastening means, i.e. magnets, that are provided in or on opposite edge region portions of the shelf/base plate and in a region of the opposite ends of the at least one reinforcing rib. Wherein the flat side of the at least one reinforcing rib is provided with fastening means such that said at least one reinforcing rib can be fastened to the shelf both with the flat side and with the side toward the base plate provided with a height profile (via 9A already provided).  Coronado teaches using mating magnets (403) to attach to features together (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add mating magnet fastener means, such as is taught by Coronada, between the lower surface of the base plate and flat regions of the ribs of Bettini, to more securely attach the ribs to the shelf/base plate.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bettini (DE 4227828) in view of Stahl et al (2005/0244306).  As stated above, Bettini teaches the limitations of claim 1, including a shelf attachable to side walls (paragraph 0001).  For claim 12, Bettini fails to specifically teach that the shelf is located in a climate cabinet. Stahl teaches generic shelves (23) in a climate cabinet (Fig.1 and abstract). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the shelves of Bettini specifically in a climate cabinet, such as is taught by Stahl, to be able to store the shelves and objects on the shelves in a temperature controlled manner.
Claims 1-3, 5-8 and 10-12 rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (2005/0244306) in view of Bettini (DE 4227828).  Stahl teaches generic shelves (23) in a climate cabinet (Fig.1 and abstract). Bettini teaches a shelf (Fig. 1) comprising: a base plate (1) having a placement surface and an underside opposite the placement surface; and  at least one reinforcing rib (7) which is configured to be detachably fastened to the base plate (via 9A).  Wherein the at least one reinforcing rib extends between opposite edge region portions of the shelf (Fig. 1).  Wherein the at least one reinforcing rib is clamped, latched, plugged and/or magnetically fastened to the shelf (Fig. 4).  The reinforcing ribs are mutually spaced and are fastened to the shelf so as to extend substantially in parallel with one another (Figs. 1 and 4) . Wherein the shelf has a larger number of fastening options (9A) for a plurality of reinforcing ribs than a number of the plurality of reinforcing ribs which are detachably fastened to the shelf (Fig. 4).  Wherein the at least one reinforcing rib has at least one of the following features: the at least one reinforcing rib is fastened to the underside of the shelf (Fig. 2), the at least one reinforcing rib abuts the base plate over substantially its entire length (Fig. 1), the at least one reinforcing rib is designed to be substantially rod-shaped, the at least one reinforcing rib is designed as L-profile or U-shaped profile, of which the free ends of the at least one reinforcing rib face toward the base plate (Fig. 4), and/or the at least one reinforcing rib consists of a metal (paragraph 0001).  Wherein the at least one reinforcing rib has a height profile in a direction of longitudinal extension of the at least one reinforcing rib on a side of the at least one reinforcing rib facing the base plate, wherein the height is greatest in a central region and decreases continuously toward the sides (Fig. 2).  Wherein the shelf has at least one of the following properties: the shelf has a large number of through-openings in the base plate, and/or the shelf is made of metal (paragraph 0001).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabinet of Stahl by using the shelves of Bettini therein, to provide the cabinet with a specific type of shelf that is made of reinforced shelves.
Claims 3, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl et al (2005/0244306) in view of Bettini (DE 4227828), as stated above, and further in view of Coronado et al (2017/0335868).  As stated above, Stahl in view of Bettini teaches the limitations of claim 1, including a shelf having a base plate with attached reinforcing ribs.  Furthermore, side (7E) of the at least one reinforcing rib opposite a side (7A) has a height profile is flat (inner portion of 7E).  For claims 3, 4 and 9, Stahl in view of Bettini fails to teach that the shelf assembly has complementary fastening means, i.e. magnets, that are provided in or on opposite edge region portions of the shelf/base plate and in a region of the opposite ends of the at least one reinforcing rib. Wherein the flat side of the at least one reinforcing rib is provided with fastening means such that said at least one reinforcing rib can be fastened to the shelf both with the flat side and with the side toward the base plate provided with a height profile (via 9A already provided).  Coronado teaches using mating magnets (403) to attach to features together (Fig. 4).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add mating magnet fastener means, such as is taught by Coronada, between the lower surface of the base plate and flat regions of the ribs of  Stahl in view of Bettini, to more securely attach the ribs to the shelf/base plate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
July 21, 2022	
						/JANET M WILKENS/                                                                 Primary Examiner, Art Unit 3637